ON REHEARING.
RICE, J.
Counsel for respondent have insisted that the instruction given in the words of the statute and held error in the former opinion is so dissimilar to the instruction requested by the state, quoted in the opinion, that the court was wrong in holding that the instruction given was substantially the same as that requested.
We have given this matter serious consideration. The instruction requested by the state made no reference to the necessity of the state proving a felonious taking, which is one of the essential elements of the crime. The state requested the court to instruct the jury that if they should find that the defendant slaughtered the animal mentioned in *219the information, and then failed to conform to the requirements of C. S., see. 1948, his failure so to conform to the statute was prima facie evidence of grand larceny. The instruction actually given was substantially the same, except that it was given in general terms without making special reference to the animal mentioned in the information. But the requested instruction was based upon the statute. If the statute is invalid, it is defective, and does not state the law. The matters which the state requested the court to instruct the jury would be prima facie evidence of grand larceny are the same as those mentioned in the. statute and contained in the instruction given. The instruction requested is subject to the same objection as the instruction given, since without proof of the larc'eny of the animal, that is to say, if it is slaughtered with the consent or at the request of the owner, the sale of the hide within thirty days is innocent in itself and does not tend to prove that the animal was stolen.
We are constrained to hold, therefore, that in substance the instruction given is the same as that requested by the state, and that it was correctly held to be deemed excepted to.
It was also urged with earnestness that the court erred in declaring that C. S., sec. 1948, is unconstitutional, and that the instruction based thereon is erroneous. Art. 1, sec‘. 13, of the constitution declares that no person shall be deprived of his life, liberty or property without due process of law. As applied to a criminal prosecution, due process of law requires that a defendant, after a plea of not guilty, shall not be put upon his defense or deprived, of his liberty until the state has produced evidence tending to prove that the crime charged has been committed and tending to connect the defendant with the commission thereof. “The presumption of innocence is an absolute protection against conviction and punishment, except either (1) on confession in open court, or (2) on proof which places guilt beyond a reasonable doubt.” (Cooley’s Const. Limitations, 7th ed., p. 439.) The legislature may not enact directly that a defendant shall be deprived of the presumption of his inno*220cen<?e and required to assume the burden of proving that a crime has not been committed, or that he was not connected therewith. The legislature cannot indirectly accomplish the same result by enacting that proof of a fact which has .no rational tendency to prove that the defendant is guilty of committing a certain crime shall be prima facie evidence thereof, and thus in effect require him to assume the burden of proving his innocence. Counsel cite 2 Wigmore on Evidence, p. 1670, see. 1354; State v. Barrett, 138 N. C. 630, 50 S. E. 506, 1 L. R. A., N. S., 626, and Caffee v. State, 11 Okl. Cr. 485, 148 Pac. 680, as authority for the proposition that the courts may not impose upon the legislature the restriction that statutory rules of presumption are invalid if they fail to meet a standard of judicial rationality. “Apart from the constitution,” says Wigmore, “the legislature is not obliged to obey either the axioms of rational evidence or the axioms of economic science.” We have ¡ considered the rale with relation to one phase of a criminal j prosecution, but we think the due process provision of the ¡constitution, whenever applicable, is a limitation upon the ¡power of the legislature in the enactment of statutory rules jof evidence. (See Bailey v. Alabama, 219 U. S. 219, 31 Sup. Ct. 145, 55 L. ed. 191, see, also, Rose’s U. S. Notes.)
We have concluded to adhere to the conclusion reached in the former opinion.
Morgan, C.'J., concurs.
Budge, J., adheres to his views heretofore expressed.